Robinson, J.
(concurring specially). The title of this case as given on the brief of counsel is Albert Solberg et ah, Plaintiffs and Respondents, v. Frank Rettinger, Sheriff of Pierce County, Defendant and Appellant, but there is no such action pending in this court and as far *9as the records show there never was such an action. The matter now-pending against the sheriff is a motion, and not an action, and in the original proceeding against the sheriff the title was as follows: “In the Matter of the Application of Solberg & Studness for an Order of Amercement of Frank Hettinger, Sheriff of Pierce County.”
In August, 1915, a writ of attachment against the property of Amanda Kehr was issued to the sheriff of Pierce county. The sheriff levied on “all defendant’s interest” in a quarter section of land and “her interest” in the crops of rye grown and harvested on the same land. In February, 1916, judgment was given for $848.54. Then a special execution was issued to the sheriff, commanding him to satisfy the judgment out of the property which ho had attached. But a serious question arose as to whether the execution debtor had any interest in the property attached. One McLaughlin had claimed the rye, had obtained the storage tickets for the same, and had brought suit to recover the rye or its price. In that suit the sheriff intervened and claimed the rye under his execution. There was nothing else for him to do. Then he very property held the execution pending the suit, as he could not well return it without releasing his levy. .Counsel for plaintiff did not instruct the sheriff to return the execution within sixty days. lie kept quiet until the time had elapsed and then kindly asked the sheriff to pay the execution. Then on motion of counsel for plaintiff — on a summary motion and not in any action — judgment was given against the sheriff for the amount of the execution, with interest and 10 per cent penalty, amounting to $903.
The statute is that, if any sheriff refuse or neglect to return any writ of execution to the proper court on or before the return day, he shall on motion and two days’ notice be amerced in the amount of the debt, damage and costs and 10 per cent penalty for the use of the plaintiff. Comp. Laws, § 7770.
Some two years ago -this court gave that statute a construction which seems narrow and unjust. Lee v. Dolan, 34 N. D. 449, 158 N. W. 1007. In two more recent decisions this court denied a motion to amerce the sheriff under the statute, and held in effect that such a motion should not be granted except in cases of clear and wilful wrong and on a showing of damages to the moving party. In this case there is no-showing of any loss or damage,.or that the execution debtor had any *10property subject to execution. There is no showing that McLaughlin did not own the rye and the land. In the suit of McLaughlin to recover the rye or its price the sheriff has been good enough to intervene and to assert a claim to the rye under his execution. That suit is still pending and it is really the suit of the plaintiffs. It is their business to stand behind the sheriff, and to save him from all expenso and loss, instead of trying to rob him of $900. The sheriff has a right to tender to the plaintiffs the conduct of the McLaughlin suit, and to demand that they indemnify him against all cost and damages. He has done his full duty in trying to protect the rights of the plaintiffs, and now it is their duty to protect him.
There are other objections to this statute and to the fine imposed on the sheriff in the form of a judgment against him.
1. A person may not be deprived of life, liberty, or property without due process of law.
2. The right of trial by jury is assured to all, and is inviolate.
3. Excessive fines shall not be imposed.
A fine is a penalty for the omission or commission of some act which the law commands or forbids. The purpose of the penalty is to redress some wrong or to compensate for some damages. When, as in this case, there is no wrong or damage, then any penalty is excessive. A judgment is the final determination of the rights of the parties in an action. Comp. Laws, § 7599.
It is the culmination of a deliberate judicial proceeding which must be in accordance with the law of the land or the established course of judicial procedure. A judge may not go up to a man, slap him on the back, and pronounce a judgment against him, even though it were in accordance with the letter of the statute. Such a - summary procedure as a judgment against a person for $900 on a notice of two days is just the same as a judgment on a notice of two hours or a notice by a slap on the back. It gives a man no time to think and deliberate, to take counsel, and to prepare for a trial. It is not a final determination of an action. Before a judgment for $800 can be obtained against any person there must be an action against him. There must be a complaint stating facts sufficient to constitute a cause of action. There must be a reasonable time for him to answer and prepare for trial. If the action is based on a failure to perform a *11legal obligation, there must be proof of compensatory damages. But in this case there is no action, no summons or complaint, 'and nothing to sustain a judgment. The pretended judgment is given on a mere notice, and on affidavits made November 15th and 16th, 1916, showing the recovery of a judgment against Amanda Kehr, and that on February 25, 1916, an execution on said judgment was issued to the sheriff; that several times he has been requested to satisfy the judgment and to return the execution, and he has failed to do so. There is no showing that defendant in the execution was the owner of any property, or that it was in any way possible for the sheriff to satisfy the judgment without paying it himself. There is no showing that the failure of the sheriff to return the execution had caused the plaintiffs the least damages. Hence the-affidavits do not state a cause of action against the-sheriff, while the proof submitted by the sheriff does show that no fault can be imputed to him.
This case makes no appeal to either law, equity or conscience. Judgment reversed and motion dismissed.